       Case 1:20-cv-00195-KG-JFR Document 40 Filed 03/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

PETER BARILE AND JON WOLLES,

               Plaintiffs,

vs.                                                         CIV 20-0195 KG/JFR

JAGUAR LAND ROVER
NORTH AMERICA, LLC,

               Defendant.

                                                ORDER

       This matter comes before the Court on the Joint Motion for Dismissal filed by the parties.

The Court finds that the Joint Motion is well taken and will be granted.

       IT IS THEREFORE ORDERED that this action is dismissed in its entirety with prejudice.

Each party shall bear its own costs and fees.



                                                     __________________________________
                                                     UNITED STATES DISTRICT JUDGE
